Citation Nr: 1235879	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-15 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected medial meniscus tear, status post menisecectomy, left knee exclusive of the time periods of the temporary total evaluations based on surgical or other treatment necessitating convalescence prior to December 9, 2011 and entitlement to an increased disability rating from December 9, 2011.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A hearing was held on August 4, 2011 in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating for individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the record shows that the Veteran is employed. The Veteran has not asserted and review of the claims file does not show that he is unemployable due to the service-connected disability on appeal.  The Board accordingly finds that a claim for a TDIU has not been raised and, therefore, referral of the issue is not required.




FINDINGS OF FACT

1.  Prior to December 9, 2011, the Veteran's flexion at worst was limited to 90 degrees; the Veteran complained of pain, locking, swelling, and instability with the preponderance of the evidence showing normal stability.  The Veteran did not have degenerative joint disease of the left knee.  

2.  From June 5, 2008 to December 8, 2011, extension of the left knee was limited to 20 degrees.  

3.  From December 9, 2011, the Veteran is not entitled to a higher disability rating as this would violate the amputation rule.  


CONCLUSIONS OF LAW

1.  Prior to December 9, 2011, the criteria for a disability rating in excess of 20 percent for medial meniscus tear, status post meniscectomy, left knee, were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5258, 5260 (2011).

2.  From June 5, 2008 to December 8, 2011, the criteria for the assignment of a separate disability rating of 30 percent for limitation of extension, left knee were met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5261 (2011).

3.  From December 9, 2011, the criteria for a disability rating in excess of 20 percent for medial meniscus tear, status post meniscectomy, left knee, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5258, 5260 (2011).

4.  From December 9, 2011, the criteria for a disability rating in excess of 50 percent for limitation of extension, left knee, have not been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5258, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to a claim for a higher disability rating, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was sent a letter in August 2008, which notified him that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  Specifically, he was informed in the letter of the types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The letter also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also notified as to the assignment of effective dates.  The Board notes that the August 2008 letter was not sent prior to the initial adjudication of the Veteran's claim.  However, the claim was readjudicated by a supplemental statement of the case and, therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Electronic review of updated VA treatment records was also completed.  The Veteran was also afforded VA examinations in June 2008, February 2010, and December 2011.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as the reports were based on physical examinations and provide the medical information needed to address the rating criteria relevant to this case.  Thus, the Board finds that the December 2011 VA examination report responded to the October 2011 remand directives, and a remand for an additional VA examination is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).   However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made. Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, in a March 2008 rating decision, the RO granted service connection for medial meniscus tear, status post meniscectomy, with a disability rating of 20 percent effective November 23, 2007.  A temporary total disability rating was assigned effective January 2, 2008, and a disability rating of 10 percent was assigned from March 1, 2008.  In a June 2008 rating decision, the disability rating of the medial meniscus tear, status post meniscectomy, left knee, was increased to 20 percent effective March 1, 2008.  In October 2009 rating decision, the RO assigned a temporary total disability rating effective September 9, 2009, for surgical or other treatment necessitating convalescence, and the disability rating of 20 percent was continued from November 1, 2009.  In a July 2012 rating decision, the RO granted service connection for left knee, limitation of extension, and assigned a disability rating of 50 percent, effective December 9, 2011, the date of the VA examination.   

Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

The Veteran has reported and testified regarding his severe left knee pain, limping, and locking episodes.  He has stated that it has affected his work, that he has to sleep with a knee brace, and that it has affected his home life.  He stated that he has to sit every so often to give his knee rest.  In a statement, P.H. contended that the Veteran has not been able to do repair work that her company needs or been able to crawl under houses on his knees to do repairs, and that he has a noticeable limp.  She noted that he lost a lot of work due to his inability to perform tasks and that he could not kneel down or crawl.  His income had been cut by about $500.00.  In a statement from T.T., it was noted that the Veteran could not run, jog, squat, sit with his legs crossed, drive for a long time, or crawl.  He stumbled often when walking and complained of the knee locking up.  T.T. explained that the Veteran was in constant pain and experienced swelling.  His income had been cut due to his inability to drive a tractor trailer part-time and complete home repairs.  His inability to move his knee and swelling had hindered side jobs.  

A January 2008 private treatment record showed that the Veteran was assessed with medial meniscus tear and normal range of motion, normal stability, no swelling, no effusion, 5/5 in strength, and mild pain at portal sites.

The Veteran was afforded a VA examination in June 2008.  The Veteran complained of constant moderate 5/10 pain with intermittent locking.  He denied instability but had swelling.  The Veteran reported that his knee has affected employment as a lineman and that his sleep and chores were affected.  He had flare-ups of pain everyday that were severe (10/10 pain) and last at least an hour.  Upon range of motion testing, extension lacked 10 degrees to midline with pain and flexion was 10 to 120 degrees with pain.  The range of motion of the left knee was not additionally limited following repetitive use.  Examination of the left knee was stable with Lachman's, drawer, and varus/valgus stressing.  There was grade 2 crepitus.  There was also swelling, grade 2 moderate.  The x-ray of the left knee was negative.  The Veteran was diagnosed with moderate left knee chondromalacia with swelling and left medial menisci tear with partial medial meniscectomy and swelling.  The June 2008 x-ray study of the left knee was negative.

A February 2009 VA treatment record showed that the knee exhibited full active range of motion and full passive range of motion without eliciting pain, negative anterior/posterior drawer signs, no laxity, and tenderness over medial joint line.

A May 2009 VA treatment record showed that the Veteran reported swelling, instability, buckling, and locking.  The active range of motion of the left knee was 10 to 90 degrees with pain.  The Apley's test and McMurray's test were positive.  The Veteran was assessed with chronic left knee pain, internal derangement with decreased active range of motion and mild joint effusion.

A June 2009 VA treatment record noted that the Veteran had negative drawer signs with no laxity and full range of motion.  The Veteran complained of pain and swelling.

An August 2009 VA treatment record showd that the Veteran had left knee pain with popping, stiffness, and locking.  He worked for a power company and climbed light posts.  Range of motion was 20 to 90 degrees.  He had stable ligaments on examination but had pain with varus stress.  Another August 2009 VA treatment record included an assessment of degenerative changes of the left knee.

A September 2009 VA treatment record shows that the Veteran was to undergo a joint arthroscopy of the left knee to address complaints of pain, locking, and decreased function.  

A January 2010 VA treatment record noted that the Veteran continued to work as a lineman for a power company.  He had some giving way.  He was using a cane and experienced swelling and startup pain.  His knee exhibited range of motion from 0 to 90 degrees with antalgic gait on cane.  The examinner noted that "x-rays won't come up" but that "photos=mod[erate] d[egenerative] j[oint] d[isease]."  

The Veteran was afforded a VA examination in February 2010.  He complained of left knee pain present at all times and that pain ranged anywhere from 5 to 9/10 in intensity depending on what he was doing.  The pain tended to be worse with activity in general at the end of the day after he has been working.  He complained of locking, instability, and swelling of the left knee.  He had two surgeries on the left knee.  The initial surgery was an arthroscopic surgery in 2008, and the most recent surgery was in September 2009 and was a second arthroscopic debridement.  He had cortisone injections and physical therapy with no significant improvement.  He currently worked as a lineman, and the Veteran reported that his ability to do his job was affected because he was not as productive as he would be otherwise if it were not for his left knee pain.  He had difficulty doing the strenuous labor at times and had to take breaks more often due to difficulty with prolonged standing.  He denied any effects on his activities of daily living and denied flare-ups.  He used the cane to aid in ambulation.  On examination, he was unable to fully extend the knee to 0 degrees as he only had extension to 5 degrees.  He had flexion to 95 degrees with pain throughout the range of motion, which was more severe at the end of the range.  He was able to repetitively move the left knee without change in his range of motion or level of pain following repetitive use.  He had tenderness to palpation over the left medial femoral condyle with some slight swelling of the left knee but no warmth or redness.  He did have slight crepitus.  He had normal anterior drawer test, posterior drawer test, McMurray's test, and Lachman's test, and the knee was stable to varus and valgus stressing, and there was no ligamentous instability noted on exam.  The examiner diagnosed left knee meniscal tear resolved with surgery, and degenerative joint disease of the left knee.  

An August 2011 VA treatment record noted that the Veteran ambulated with decreased mobility of the left knee.  He wore a brace on the left knee.  

The Veteran was afforded a VA examination in December 2011.  The Veteran exhibited left knee flexion to 90 degrees with evidence of painful motion beginning at 20 degrees.  The left knee was unable to fully extend, and extension ended at 20 degrees.  The Veteran was not able to perform repetitive-use testing with three repetitions due to pain.  It was noted that the Veteran had additional limitation in range of motion of the knee and lower leg following repetitive use testing and that the Veteran has functional loss and/or functional impairment of the knee and lower leg.  The Veteran had pain on movement and instability of station.  There was tenderness or pain to palpation for the joint line of soft tissue of the knee.  Left knee flexion muscle strength was 4/5.  Left knee extension muscle strength was 4/5.  On joint stability testing, the left knee was normal.  On posterior instability testing, the left knee was normal.  On medial-lateral instability, the left knee was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted that the Veteran has had a meniscal condition with frequent episodes of joint "locking", pain, and effusion.  On diagnostic testing, it was noted that imaging studies of the knee had been performed and there was no degenerative or traumatic arthritis documented.  

As noted above, the Veteran has been assigned a 20 percent disability rating under Diagnostic Code 5258 for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  This is the maximum disability rating under Diagnostic Code 5258 and, therefore, a higher disability rating is not warranted.  

The Board has also considered whether the Veteran is entitled to separate disability ratings for limitation of flexion/extension.  Under 38 C.F.R. § 4.7a, Diagnostic Code 5261, when extension of the knee is limited to 10 degrees, a 10 percent disability rating may be assigned.  A 20 percent disability rating is assigned when extension is limited to 15 degrees.  A 30 percent disability rating is assigned when extension is limited to 20 degrees.  The August 2009 VA treatment record shows that range of motion was 20 to 90 degrees.  This shows that the Veteran's extension was limited to 20 degrees.  However, on examination in February 2010, the Veteran exhibited extension to 5 degrees, which would not even warrant a compensable disability rating.  On the other hand, the May 2009 VA treatment record showed extension limited to 10 degrees.  The June 2008 VA examination showed that the knee lacked 10 degrees of extension.  Although there is only one finding of limitation of extension to 20 degrees, in considering the provisions of Deluca and 4.40, 4.45, and 4.59, the Board will grant a separate disability rating of 30 percent for limitation of extension under Diagnostic Code 5261 from June 5, 2008 (the first evidence of any limitation of extension) to December 8, 2011 (as noted above, the Veteran has been granted a 50 percent rating for limitation of extension effective December 9, 2011).    

However, the Board finds that a separate compensable disability rating is not warranted for limitation of flexion under Diagnostic Code 5260.  Following a review of the medical evidence, the Veteran's left knee flexion has been no worse than 90 degrees.  Thus, the criteria have not been met for a compensable disability rating under Diagnostic Code 5260.  

The Board has also considered Deluca and the provisions of 4.40, 4.45, and 4.59.  Here, the record shows that the Veteran's flexion, at its worst, was 90 degrees, which does not even warrant a noncompensable disability rating under Diagnostic Code 5260.  Even considering the Veteran's complaints of pain, flare-ups, and functional loss, the VA examination reports dated in June 2008 and February 2010 noted that the Veteran was able to perform repetitive range of motion testing without change in his range of motion or level of pain.  Although evidence shows that the Veteran has complained of pain throughout range of motion testing, again, the VA examination reports showed that there were no additional limitations after three repetitions of motion of the left knee.  See June 2008 VA examination report; February 2010 VA examination report.  Therefore, the preponderance of the evidence of record reflects that the Veteran does not suffer from such a degree of functional loss in the left knee as to warrant a separate compensable disability rating due to limitation of flexion.  

The Board has also considered all other potentially applicable diagnostic codes.  However, the evidence does not show that the Veteran experiences ankylosis in his left knee joint, as he is able to demonstrate movement in the knee, albeit some limited movement in flexion and extension.  In addition, while the Board has considered the Veteran's reports of instability, the preponderance of the evidence shows that the Veteran's knee has been stable to testing.  See VA examination reports.  In addition, there is no evidence that the Veteran's left knee disability is manifested by an impairment of the tibia or fibula or genu recurvatum.  Therefore, Diagnostic Codes 5256, 5262, and 5263 are not for application in this case.  While the Veteran has had dislocated/removed cartilage, the Veteran is already compensated for such under Diagnostic Code 5258.  Therefore, Diagnostic Code 5259 is not for application.  

Finally, the Board has also considered whether Diagnostic Code 5003 applies in this case.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the joint is noncompensable, a rating of 10 percent is for application.  Limitation of motion must be observed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The medical evidence has been conflicting regarding whether the Veteran has degenerative arthritis in the left knee.  Here, the VA treatment records noted several times that the Veteran had degenerative joint disease; however, no x-ray findings were included with the assessments.  Indeed, the February 2010 VA examiner noted a diagnosis of degenerative joint disease; however, the description of the previous MRI study did not note any degenerative changes.  On the other hand, the December 2011 VA examiner performed imaging studies of the knee and specifically noted that there was no degenerative or traumatic arthritis documented.  The Board finds that the December 2011 VA examiner's opinion is the most persuasive as the examiner performed the most recent diagnostic testing and concluded that there was no degenerative arthritis.  Therefore, application of Diagnostic Code 5003 is not warranted.  

The Board again recognizes that the Veteran believes he is entitled to a higher disability rating for his left knee disability.  The Board has also considered the lay statements presented in connection with his appeal.  While the Veteran and lay persons are competent and credible to attest to the lay symptomatology in this case, it is outweighed by the medical evidence of record.  The examiners considered the Veteran's reported symptoms but provided the objective medical evidence necessary to rate the Veteran's disability.  Moreover, the examiners have specialized expertise in determining the gradiations of disability, so their opinions are entitled to more weight.  While the Board is sympathetic to this situation, it fails to demonstrate that the Veteran in fact meets the rating criteria necessary for a higher disability rating of the left knee.  

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for medial meniscus tear, status post meniscectomy, left knee. Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Finally, with respect to the portion of the appeal from December 9, 2011, the Veteran is in receipt of a 20 percent disability rating under Diagnostic Code 5258 and a 50 percent disability rating for limitation of extension under Diagnostic Code 5261.  Therefore, the Veteran is not entitled to a higher disability rating as this would violate the amputation rule.  The "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  A 60 percent disability rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, 5162.  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent rating.  38 C.F.R. § 4.71a, 5163, 5164.  Thus, considering the "amputation rule," a 60 percent disability rating would be the maximum assignable disability rating for the Veteran's left knee disability.  His current combined rating for his left knee disability is 60 percent.  Accordingly, as a matter of law, a disability rating in excess of the 60 percent rating for the Veteran's left knee disability is not assignable, and higher disability ratings cannot be assigned.   See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his left knee disability.  Thun v. Peake, 22 Vet App 111 (2008).  In this case, the manifestations of the Veteran's left knee disability are fully contemplated by the schedular rating criteria.  The Veteran has been assigned a 30 percent disability rating for limitation of extension and a 20 percent disability rating for dislocated semilunar cartilage with pain, locking, and effusion prior to December 9, 2011, and has a combined disability rating of 60 percent from December 9, 2011, equal to the amputation of the thigh, above the knee.  The Board finds that the schedular criteria cover the manifestations of the Veteran's disability.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  The evidence does not reflect that the Veteran's service-connected left knee disability or the difficulties flowing from it constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  Even so, the Board recognizes the Veteran's complaints that his knee pain has affected his employment as a lineman, has cost him some income as he is unable to do part time work for home repairs.  However, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in an unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the schedule impractical or inadequate.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  


ORDER

Entitlement to a disability rating in excess of 20 percent for medial meniscus tear, status post meniscectomy, left knee exclusive of the time periods of the temporary total evaluations based on surgical or other treatment necessitating convalescence prior to December 9, 2011, is denied.

Entitlement to a separate disability rating of 30 percent for limitation of extension of the left knee for the period of June 5, 2008, to December 8, 2011, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to an increased disability rating from December 9, 2011, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


